DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on May 08, 2022, claims 1-20 are now pending for examination in the application.
Response to Arguments
This office action is in response to amendment filed 04/25/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al. (US Pub. No. 20190080407) and Smith et al. (US Pub. No. 20190132350) in further view of Li et al. (US Pub. No. 20190104196).  The Molinari et al. reference has been added to address the wherein the plurality of classification attributes comprise at least one of: a geographical location from which the data was obtained, a retention period for the data, and a regulation associated with the data.

Applicant’s arguments:
In regards to claim 1 on Page 12, applicant argues “In order to achieve this enhanced functionality, the claimed invention provides a risk score module that uses data external to the blockchain network to identify an anomalous transaction and generate a commitment decision regarding the anomalous transaction. Thus, the claimed invention recites a practical application that improves the operation of the blockchain system.”.
 

Examiner’s Reply:
Applicant argues that the claim comprises statutory subject matter. Examiner respectfully disagrees. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations (eg risk scoes), then it falls within the “Mathematical Concepts” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system, method, and non-transitory computer readable medium of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: non-transitory machine readable medium, computing device, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
a blockchain client, configured to generate a transaction proposal (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses smart contracts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity); 
obtain transaction proposal data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim encompasses smart contracts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity); and 
obtain external data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses smart contracts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity);
compute a risk score from the transaction proposal data and the external data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses smart contracts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity); 
compare the risk score to a risk score threshold (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses encompasses smart contracts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity);
provide a commitment decision based on the comparison (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses smart contracts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity);
receive an endorsed transaction that corresponds to the transaction proposal (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses smart contracts Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity);
one of commit the endorsed transaction to a blockchain of the blockchain network or reject the transaction, based on the commitment decision (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses smart contracts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation Certain Methods of Organizing Human Activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory machine readable medium, computing device, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 165-180 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory machine readable medium, computing device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 165-180 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Certain Methods of Organizing Human Activity” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  It is clearly not a series of steps or acts to be a process nor is it a combination of chemical compounds to be a composition of matter. As such, it fails to fall within a statutory category. 

For example, claim 1 is directed to a "system" however there are no hardware components disclosed in the body of the claim to make up the system.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al. (US Pub. No. 20190080407) and Smith et al. (US Pub. No. 20190132350) in further view of Li et al. (US Pub. No. 20190104196).

With respect to claim 1, Molinari et al. teaches a system, comprising: 

a blockchain client (Paragraph 91 discloses a client) in a blockchain network (Paragraph 91 discloses a blockchain network), the blockchain client configured to generate a transaction proposal (Paragraph 42 discloses the network confirms financial transactions via a network of distributed servers); 

a risk score module in a blockchain network, the risk score module comprising a processor configured to: 
obtain transaction proposal data (Paragraph 70 discloses audit information associated with the transaction can be recorded in the blockchain and made available for review or access by an auditor 374),
obtain external data from a repository external to the blockchain network (Paragraph 101 discloses various external data sources would provide buyer and seller information),
identify, from the external data, that a pattern of accessing the repository by a smart contract associated with transaction proposal is anomalous (Paragraph 70 discloses Trained machine learning models can then be deployed to assess trading patterns of blockchain-based security tokens to look for anomalies which can indicate fraud or nefarious activity).  Molinari does not explicitly disclose compute a risk score for the transaction proposal from the transaction proposal data and the external data.
However,  Smith et al. teaches compute a risk score for the transaction proposal from the transaction proposal data and the external data (Paragraph 105 discloses risks they wish to monitor for during their testing and the level of assurance they are seeking, and those inputs can be converted into a plurality tests that are run during the operation of the blockchain); 

generate a commitment decision based on a comparison of the risk score to a risk score threshold value (Paragraph 143 discloses decision is reviewed whether critical assets have been identified and approved by the documented).  Smith et al. does not disclose an endorsed transaction.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Molinari et al. (blockchain-based tokens) with Smith et al. (validation of distributed data storage systems) to include compute a risk score for the transaction proposal from the transaction proposal data and the external data.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Smith et al. Paragraph(s) 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Molinari et al.  as modified by Smith et al. does not disclose an endorsed transaction.
However, Li et al. teaches a committer node, configured to: 
receive an endorsed transaction that corresponds to the transaction proposal (Paragraph 70 discloses Hyperledger fabric through its fundamental role in the entire transaction flow, from proposal and endorsement, to ordering, validation and commitment); 

receive the commitment decision from the risk score module (Paragraph 72 discloses a transaction's flow from proposal to commitment); and 

in response to the commitment decision, one of commit the endorsed transaction to a blockchain of the blockchain network or reject the endorsed transaction (Paragraph 62 discloses the order of transactions is established and a method for rejecting bad transactions that have been inserted into the ledger in error (or maliciously) can be put into place). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Molinari et al. (blockchain-based tokens) and Smith et al. (validation of distributed data storage systems) with Li et al. (blockchain cloud service) to include validation of distributed data storage systems.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Li et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Molinari et al. reference as modified by Smith et al. and Li et al. teaches all the limitations of claim 1.  With respect to claim 2, Li et al. teaches the system of claim 1, further comprising: 
an endorser node of the blockchain network, configured to: 
simulate the transaction proposal (Paragraph 112 teaches each peer container can comprise an endorser, which can simulate a transaction, and a committer, which can application changes to a ledger, which is also provided at the peer container).

The Molinari et al. reference as modified by Smith et al. and Li et al. teaches all the limitations of claim 2.  With respect to claim 3, Smith et al. teaches the system of claim 2, wherein, when the risk score module is configured to generate the commitment decision, the risk score module is further configured to one of: 
generate a decision to commit the endorsed transaction based on the risk score not exceeding the threshold value, or
 generate a decision to reject the endorsed transaction based on the risk score exceeding the threshold value (Paragraph 107 discloses determining the acceptance criteria (may be referred to as assurance threshold formula) may include the five steps discussed below).

The Molinari et al. reference as modified by Smith et al. and Li et al. teaches all the limitations of claim 2.  With respect to claim 4, Smith et al. teaches the system of claim 2, wherein the transaction proposal data comprises one or more of: 
an identity of an originator of the transaction proposal, and 
an indication of an amount of data affected by the transaction proposal refers to, 
wherein the transaction proposal data identifies whether the risk scoring module applies risk scoring to the transaction proposal (Paragraph 77 discloses identity and auditability are fundamental and integrated elements).

The Molinari et al. reference as modified by Smith et al. and Li et al. teaches all the limitations of claim 1.  With respect to claim 5, Smith et al. teaches the system of claim 1, wherein the risk score module is further configured to obtain one or more of: 
a transaction history for previous transactions, and 
shared data from one or more other nodes of the blockchain network (Paragraph 96 discloses Incoming transactions that possess some relationship to historical or past events can leverage the event store to identify patterns that may violate assurance rules (e.g., aging transactions, number of transactions from an account, etc.), the historical data is the external data which would be used in computing risk and Paragraph 146 discloses relevant risks, control objectives and descriptions, testing objectives and procedures, and reporting parameters designed to address assurance and compliance needs for the blockchain architecture).


The Molinari et al. reference as modified by Smith et al. and Li et al. teaches all the limitations of claim 5.  With respect to claim 6, Smith et al. teaches the system of claim 5, wherein the transaction history comprises one or more of: 
information identifying when a same transaction was previously invoked, 
information identifying a frequency at which the same transaction was previously invoked, 
information identifying one or more key-value pairs or a range of key-value pairs updated when the same transaction was previously invoked, and 
information identifying a length of time the same transaction ran during the previous invocation (Paragraph 96 discloses Incoming transactions that possess some relationship to historical or past events can leverage the event store to identify patterns that may violate assurance rules (e.g., aging transactions, number of transactions from an account, etc.), the historical data is the external data which would be used in computing risk and Paragraph 146 discloses relevant risks, control objectives and descriptions, testing objectives and procedures, and reporting parameters designed to address assurance and compliance needs for the blockchain architecture).

The Molinari et al. reference as modified by Smith et al. and Li et al. teaches all the limitations of claim 5.  With respect to claim 7, Li et al. teaches the system of claim 5, wherein the risk score module is further configured to: 
identify that the transaction proposal is for a transaction that is the same as a previous transaction, 
identify key/value pairs associated with the previous transaction, and 
identify the transaction proposal as suspicious when key/value pairs that are different than key/value pairs associated with the previous transaction are updated for the transaction proposal (Paragraph 191 discloses key value pairs or other state database information. Chaincode functions execute against the ledger current state database and are initiated through a transaction proposal. Chaincode execution results in a set of key value writes (write set) that can be submitted to the network and applied to the ledger on all peers.).

With respect to claim 8, Molinari et al. teaches a method, comprising: 

receiving, by a risk score module in a blockchain network, a blockchain transaction proposal from a blockchain client in the blockchain network (Paragraph 42 discloses the network confirms financial transactions via a network of distributed servers); 

obtaining, by the risk score module, transaction proposal data from the transaction proposal (Paragraph 70 discloses audit information associated with the transaction can be recorded in the blockchain and made available for review or access by an auditor 374); 

obtaining, by the risk score module, external data from a repository external to the blockchain network (Paragraph 101 discloses various external data sources would provide buyer and seller information); 

identifying, by the risk score module, that a pattern of accessing the repository by a smart contract associated with transaction proposal is anomalous from the external data (Paragraph 70 discloses Trained machine learning models can then be deployed to assess trading patterns of blockchain-based security tokens to look for anomalies which can indicate fraud or nefarious activity).  Molinari does not explicitly disclose compute a risk score for the transaction proposal from the transaction proposal data and the external data.; 

computing, by the risk score module, a risk score for the transaction proposal from the transaction proposal data and the external data (Paragraph 105 discloses risks they wish to monitor for during their testing and the level of assurance they are seeking, and those inputs can be converted into a plurality tests that are run during the operation of the blockchain); 

generating, by the risk score module, a commitment decision based on comparing the risk score to a threshold value (Paragraph 143 discloses decision is reviewed whether critical assets have been identified and approved by the documented).  Smith et al. does not disclose an endorsed transaction.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Molinari et al. (blockchain-based tokens) with Smith et al. (validation of distributed data storage systems) to include compute a risk score for the transaction proposal from the transaction proposal data and the external data.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Smith et al. Paragraph(s) 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Molinari et al.  as modified by Smith et al. does not disclose an endorsed transaction.
However, Li et al. teaches receiving, by a committer node, an endorsed transaction that corresponds to the transaction proposal (Paragraph 70 discloses Hyperledger fabric through its fundamental role in the entire transaction flow, from proposal and endorsement, to ordering, validation and commitment); 

receiving, by a committer node, the commitment decision from the risk score module (Paragraph 72 discloses a transaction's flow from proposal to commitment); and 

in response to the commitment decision, one of committing, by the committer node the endorsed transaction a blockchain of the blockchain network or rejecting, by the committer node, the endorsed transaction (Paragraph 62 discloses the order of transactions is established and a method for rejecting bad transactions that have been inserted into the ledger in error (or maliciously) can be put into place). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Molinari et al. (blockchain-based tokens) and Smith et al. (validation of distributed data storage systems) with Li et al. (blockchain cloud service) to include validation of distributed data storage systems.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Li et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

15. (Currently Amended) A non-transitory computer readable medium comprising one or more instructions] that when executed by one or more processors of a blockchain client in a blockchain network, a risk score module in the blockchain network, 
and a committer node in the blockchain network cause the one or more processors read by a processor, cause the processor to perform: 

receiving, by a risk score module in a blockchain network, a blockchain transaction proposal from a blockchain client in the blockchain network (Paragraph 42 discloses the network confirms financial transactions via a network of distributed servers); 

obtaining, by the risk score module, transaction proposal data from the transaction proposal (Paragraph 70 discloses audit information associated with the transaction can be recorded in the blockchain and made available for review or access by an auditor 374); 

obtaining, by the risk score module, external data from a repository external to the blockchain network (Paragraph 101 discloses various external data sources would provide buyer and seller information); 

identifying, by the risk score module, that a pattern of accessing the repository by a smart contract associated with transaction proposal is anomalous from the external data (Paragraph 70 discloses Trained machine learning models can then be deployed to assess trading patterns of blockchain-based security tokens to look for anomalies which can indicate fraud or nefarious activity).  Molinari does not explicitly disclose compute a risk score for the transaction proposal from the transaction proposal data and the external data.; 

computing, by the risk score module, a risk score for the transaction proposal from the transaction proposal data and the external data (Paragraph 105 discloses risks they wish to monitor for during their testing and the level of assurance they are seeking, and those inputs can be converted into a plurality tests that are run during the operation of the blockchain); 

generating, by the risk score module, a commitment decision based on comparing the risk score to a threshold value (Paragraph 143 discloses decision is reviewed whether critical assets have been identified and approved by the documented).  Smith et al. does not disclose an endorsed transaction.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Molinari et al. (blockchain-based tokens) with Smith et al. (validation of distributed data storage systems) to include compute a risk score for the transaction proposal from the transaction proposal data and the external data.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Smith et al. Paragraph(s) 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Molinari et al.  as modified by Smith et al. does not disclose an endorsed transaction.
However, Li et al. teaches receiving, by a committer node, an endorsed transaction that corresponds to the transaction proposal (Paragraph 70 discloses Hyperledger fabric through its fundamental role in the entire transaction flow, from proposal and endorsement, to ordering, validation and commitment); 

receiving, by a committer node, the commitment decision from the risk score module (Paragraph 72 discloses a transaction's flow from proposal to commitment); and 

in response to the commitment decision, one of committing, by the committer node the endorsed transaction a blockchain of the blockchain network or rejecting, by the committer node, the endorsed transaction (Paragraph 62 discloses the order of transactions is established and a method for rejecting bad transactions that have been inserted into the ledger in error (or maliciously) can be put into place). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Molinari et al. (blockchain-based tokens) and Smith et al. (validation of distributed data storage systems) with Li et al. (blockchain cloud service) to include validation of distributed data storage systems.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Li et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 3, because claim 16 is substantially equivalent to claim 3.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 5, because claim 18 is substantially equivalent to claim 5.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20160203494 is directed to REGULATORY INVENTORY AND REGULATORY CHANGE MANAGEMENT FRAMEWORK:   [0004] a system for managing regulatory inventory and regulatory change for an enterprise is provided. The system includes a computing platform comprising one or more processing devices and executable software code stored in one or more electronic storage devices, wherein the executable software code is configured to cause the one or more processing devices to receive regulatory change data from one or more electronic feeds within a distributed server network, wherein the electronic feeds monitor one or more issuing authorities. The executable software code is also configured to identify a regulatory change from the regulatory change data. The executable software code is also configured to identify a regulatory inventory potentially affected by the regulatory change. The executable software code is also configured to communicate the regulatory change to a user dashboard associated with the affected regulatory inventory. The executable software code is also configured to provide a questionnaire to the user dashboard, and subsequently receive a response to the questionnaire from a user. Finally, the executable software code may also be configured to create a compliance action plan for the regulatory changed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154